Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 1 of 9 PageID #: 37840



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI


 FEDERAL TRADE COMMISSION,

                          Plaintiff,

                     v.
                                               Civil Action No. 4:20-cv-00317-SEP
  PEABODY ENERGY CORPORATION,

  and

  ARCH COAL, INC.,

                          Defendants.
Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 2 of 9 PageID #: 37841




           PLAINTIFF FEDERAL TRADE COMMISSION’S FINAL WITNESS LIST

        Pursuant to the Modified Case Management and Scheduling Order ¶ C.15, Plaintiff

   Federal Trade Commission provides the below final list of witnesses Plaintiff may call live,

   via remote testimony, or whose video deposition may be played at the preliminary injunction

   hearing in this matter. The indications below regarding the manner of each witness’s

   appearance are based on current information, but not all witnesses have indicated their final

   intentions and Plaintiff reserves the right to call any of these witnesses by remote testimony

   or deposition should circumstances warrant. Plaintiff reserves the right to: (1) question the

   persons listed below about any topics that the person testified about at his or her deposition or

   investigational hearing, any topics addressed in any sworn declaration executed in connection

   with this matter, and about any matter that is discussed in any document to which the person

   had access and which is designated as an exhibit by either party; (2) call any fact witness at

   the preliminary injunction hearing who appears on Defendants’ final witness list; (3) call the

   custodian of records of any party or non-party from whom documents or records have been

   obtained to the extent necessary to demonstrate the authenticity or admissibility of

   documents, in the event a stipulation cannot be reached; and (4) call any witness, including

   witnesses not identified below, for the limited purpose of impeachment or rebuttal of

   testimony offered at trial.




                                                  2
          Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 3 of 9 PageID #: 37842



NAME        EMPLOYER      ADDRESS           COUNSEL                   SUMMARY OF GENERAL                 ANTICIPATED
                                                                      TOPICS OF                          MANNER OF
                                                                      ANTICIPATED                        TESTIMONY
                                                                      TESTIMONY
Benham,     Minnesota     30 W. Superior    Andrew B. Kolesar, Esq.   Information concerning the         Via remote video
Kathy       Power         Street            Slover & Loftus LLP       proposed transaction, the          testimony,
                          Duluth, MN        1224 17th Street, NW      procurement and use of SPRB        pursuant to
                          55802             Washington, D.C. 20036    coal, the business practices       accommodations
                                            abk@sloverandloftus.com   and operations of SPRB coal        requested by the
                                            (202) 347-7170            purchasers, SPRB coal              witness.
                                                                      competition, and the business
                                                                      practices of SPRB coal
                                                                      suppliers
Hill,       Bates White   2001 K St, NW     Amy Dobrzynski, Esq.      Expert testimony pursuant to       Live testimony.
Nicholas    Economic      North Building,   Counsel for Plaintiff     Fed. R. Evid. 702 concerning
(EXPERT)    Consulting    Suite 500                                   the competitive effects of the
                          Washington,                                 proposed transaction; market
                          DC 20006                                    definition, market shares and
                                                                      market concentration;
                                                                      economic principles and
                                                                      techniques relevant to the
                                                                      analysis of acquisitions; the
                                                                      Horizontal Merger Guidelines;
                                                                      Defendants’ alleged
                                                                      efficiencies resulting from the
                                                                      transaction; the opinions
                                                                      disclosed by Dr. Israel, Dr.
                                                                      Bailey, or Ms. Carey,
                                                                      including if necessary rebuttal
                                                                      of Dr. Israel, Dr. Bailey, or
                                                                      Ms. Carey’s trial testimony;
                                                                      and any other matters
                                                                      addressed in the expert reports,
                                                                      depositions, and any other
                                                                      prior statements of Dr. Hill,
                                                                      Dr. Israel, Dr. Bailey and Ms.
                                                                      Carey.

                                                         3
              Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 4 of 9 PageID #: 37843



NAME            EMPLOYER         ADDRESS          COUNSEL                  SUMMARY OF GENERAL              ANTICIPATED
                                                                           TOPICS OF                       MANNER OF
                                                                           ANTICIPATED                     TESTIMONY
                                                                           TESTIMONY
James,          Peabody                           Gorav Jindal, Esq.       Information concerning the      Live testimony.
David           Energy Corp.                      Counsel for Defendants   proposed transaction and the
                                                                           sale of SPRB coal.
Jeffries,       American         1 Riverside      James A. King, Esq.      Information concerning the      Via remote video
Amy             Electric Power   Plaza            Porter Wright Morris &   proposed transaction, the       testimony, or in
                                 Columbus, OH     Arthur LLP               procurement and use of SPRB     the alternative via
                                 43215            41 South High Street,    coal, the business practices    video deposition.
                                                  Suites 2800 – 3200       and operations of SPRB coal
                                                  Columbus, OH 43215       purchasers, SPRB coal
                                                  jking@porterwright.com   competition, and the business
                                                  (614) 227-2051           practices of SPRB coal
                                                                           suppliers
Jones, Jeff     Ameren           1901 Chouteau    Richard B. Walsh, Jr.,   Information concerning the      Live testimony.
                                 Ave St. Louis,   Esq.                     proposed transaction, the
                                 MO 63103         Lewis Rice, LLP          procurement and use of SPRB
                                                  600 Washington Avenue,   coal, the business practices
                                                  Suite 2500               and operations of SPRB coal
                                                  St. Louis, MO 63101      purchasers, SPRB coal
                                                  rwalsh@lewisrice.com     competition, and the business
                                                  314-444-7722             practices of SPRB coal
                                                                           suppliers.
Meyer,          Ameren           1901 Chouteau    Richard B. Walsh, Jr.,   Information concerning the      Live testimony.
Andrew                           Ave St. Louis,   Esq.                     proposed transaction, the
                                 MO 63103         Lewis Rice, LLP          procurement and use of SPRB
                                                  600 Washington, Avenue   coal, the business practices
                                                  Suite 2500               and operations of SPRB coal
                                                  St. Louis, MO 63101      purchasers, SPRB coal
                                                  rwalsh@lewisrice.com     competition, and the business
                                                  314-444-7722             practices of SPRB coal
                                                                           suppliers.




                                                               4
            Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 5 of 9 PageID #: 37844



NAME          EMPLOYER         ADDRESS           COUNSEL                    SUMMARY OF GENERAL              ANTICIPATED
                                                                            TOPICS OF                       MANNER OF
                                                                            ANTICIPATED                     TESTIMONY
                                                                            TESTIMONY
Peterson,     Evergy, Inc.     1200 Main         Kelvin Dowd, Esq.          Information concerning the      Live testimony.
Eric                           Street            Slover & Loftus LLP        proposed transaction, the
                               Kansas City,      1224 17th Street, NW       procurement and use of SPRB
                               MO 64105          Washington, D.C. 20036     coal, the business practices
                                                 kjd@sloverandloftus.com    and operations of SPRB coal
                                                 (202) 347-7170             purchasers, SPRB coal
                                                                            competition, and the business
                                                                            practices of SPRB coal
                                                                            suppliers.
Rhul, Gary    Omaha Public     444 S. 16th St.   Stephen M. Bruckner,       Information concerning the      Via remote video
              Power District   Omaha, NE         Esq.                       proposed transaction, the       testimony,
                               68102             Fraser Stryker PC LLO      procurement and use of SPRB     pursuant to
                                                 409 S 17th St #500         coal, the business practices    accommodations
                                                 Omaha, NE 68102            and operations of SPRB coal     requested by the
                                                 sbruckner@fraserstryker.   purchasers, SPRB coal           witness.
                                                 com                        competition, and the business
                                                 409-978-5225               practices of SPRB coal
                                                                            suppliers.
Romer,        Xcel Energy      414 Nicollet      Kathryn A. Reilly, Esq.    Information concerning the      Via remote video
Craig                          Mall              Wheeler Trigg O’Donnell    proposed transaction, the       testimony,
                               Minneapolis,      LLP                        procurement and use of SPRB     pursuant to
                               MN 55401          370 Seventeenth Street,    coal, the business practices    accommodations
                                                 Suite 4500                 and operations of SPRB coal     requested by the
                                                 Denver, CO 80202           purchasers, SPRB coal           witness.
                                                 reilly@wtotrial.com        competition, and the business
                                                 302-244-1983               practices of SPRB coal
                                                                            suppliers.




                                                              5
           Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 6 of 9 PageID #: 37845



NAME         EMPLOYER        ADDRESS          COUNSEL                   SUMMARY OF GENERAL              ANTICIPATED
                                                                        TOPICS OF                       MANNER OF
                                                                        ANTICIPATED                     TESTIMONY
                                                                        TESTIMONY
Sandlin,     Western Fuels   12050 N. Pecos   Rex Johnson, Esq.         Information concerning the      Live testimony.
Meri         Association     Street           Sherard, Sherard &        proposed transaction, the
                             Suite 310        Johnson                   procurement and use of SPRB
                             Westminster,     602 10th Street           coal, the business practices
                             CO 80234         PO Box 69                 and operations of SPRB coal
                                              Wheatland, WY 82201       purchasers, SPRB coal
                                              307-322-2102              competition, and the business
                                              rex@ssjwyolaw.com         practices of SPRB coal
                                                                        suppliers.
Siebers,     Peabody                          Gorav Jindal, Esq.        Information concerning the      Live testimony.
Michael      Energy Corp.                     Counsel for Defendants    proposed transaction and the
                                                                        sale of SPRB coal.
Smith,       Arch                             Stephen Weissman, Esq.    Information concerning the      Live testimony.
Rowdy        Resources,                       Counsel for Defendants.   proposed transaction and the
             Inc.                                                       sale of SPRB coal.
Whalen,      Lower           3700 Lake        Breck Harrison, Esq.      Information concerning the      Via remote video
Bette        Colorado        Austin Blvd      Jackson Walker LLP 100    proposed transaction, the       testimony,
             River           Austin, TX       Congress Avenue           procurement and use of SPRB     pursuant to
             Authority       78703            Suite 1100                coal, the business practices    accommodations
                                              Austin, TX 78701          and operations of SPRB coal     requested by the
                                              bharrison@jw.com          purchasers, SPRB coal           witness.
                                              (512) 236-2315            competition, and the business
                                                                        practices of SPRB coal
                                                                        suppliers.




                                                           6
         Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 7 of 9 PageID #: 37846



NAME         EMPLOYER        ADDRESS         COUNSEL                 SUMMARY OF GENERAL                 ANTICIPATED
                                                                     TOPICS OF                          MANNER OF
                                                                     ANTICIPATED                        TESTIMONY
                                                                     TESTIMONY
Zmijewski,   Charles River   One South       Jonathan Lasken, Esq.   Expert testimony pursuant to       Live testimony.
Mark E.      Associates      Wacker Drive,   Counsel for Plaintiff   Fed. R. Evid. 702 concerning
(EXPERT)                     34th Floor                              the Defendants' alleged
                             Chicago, IL                             efficiencies resulting from the
                             60606                                   transaction; the opinions
                                                                     disclosed by Dr. Israel,
                                                                     including if necessary rebuttal
                                                                     of Dr. Israel’s trial testimony;
                                                                     and any other matters
                                                                     addressed in the expert reports,
                                                                     depositions, and any other
                                                                     prior statements of Dr.
                                                                     Zmijewski and Dr. Israel.




                                                          7
Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 8 of 9 PageID #: 37847



 Dated: June 15, 2020                Respectfully Submitted,
                                     /s/ Daniel Matheson

                                     DANIEL MATHESON 502490 (DC)
                                     AMY DOBRZYNSKI
                                     Federal Trade Commission
                                     Bureau of Competition
                                     400 Seventh Street, SW
                                     Washington, DC 20024
                                     Telephone: (202) 326-2075
                                     dmatheson@ftc.gov
                                     adobrzynski@ftc.gov


                                     Counsel for Plaintiff Federal Trade Commission




                                        8
Case: 4:20-cv-00317-SEP Doc. #: 304-2 Filed: 07/07/20 Page: 9 of 9 PageID #: 37848



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 15th day of June, 2020, I served the foregoing on the following
 counsel via electronic mail:


 Ted Hassi                                            Stephen Weissman
 Debevoise & Plimpton LLP 801 Pennsylvania            Michael Perry
 Avenue N.W. Washington, D.C. 20004                   Baker Botts LLP
 Tel: (202) 383-8135                                  1299 Pennsylvania Ave. NW Washington, DC
 Email: thassi@debevoise.com                          20004
                                                      Tel: (202) 639-1313
 Gorav Jindal                                         Email: stephen.weissman@bakerbotts.com Email:
 Akin Gump Strauss Hauer & Feld LLP 20001 K St.       michael.perry@bakerbotts.com
 NW
 Washington, DC 20006                                 Counsel for Defendant Arch Coal, Inc.
 Tel: (202) 887-4234
 Email: gjindal@akingump.com

 Counsel for Defendant Peabody Energy
 Corporation




                                               /s/ Taylor Alexander
                                               Taylor Alexander
                                               Attorney for Plaintiff Federal Trade Commission




                                                  9
